Exhibit 10.1
SEVENTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
          SEVENTH AMENDMENT, dated as of July 31, 2008, to the Second Amended
and Restated Credit Agreement referred to below (this “Amendment”), by and among
DICK’S SPORTING GOODS, INC., a Delaware corporation (“Borrower”), GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as Agent for the Lenders
(in such capacity “Agent”), and the Lenders signatory hereto.
W I T N E S S E T H:
          WHEREAS, Borrower, the other Loan Parties signatory thereto, Agent and
Lenders are parties to that certain Second Amended and Restated Credit
Agreement, dated as of July 28, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and
          WHEREAS, Borrower, Agent and Required Lenders have agreed to amend
certain provisions of the Credit Agreement, in the manner, and on the terms and
conditions, provided for herein;
          NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, Borrower, Agent and Required Lenders hereby agree as
follows:
          1. Definitions. Capitalized terms not otherwise defined herein
(including in the Recitals hereto) shall have the meanings ascribed to them in
the Credit Agreement as amended hereby (the “Amended Credit Agreement”).
          2. Amendment to Section 6.3 of the Credit Agreement. Section 6.3 of
the Credit Agreement is hereby amended as of the Effective Date by deleting the
word “and” before clause (n) therein and inserting a new clause (o) at the end
of clause (n) to read as follows:
“; (o) Capital Lease Obligations incurred by Borrower in connection with the
construction of a new corporate headquarters to be located in the Township of
Findlay, Allegheny County, Pennsylvania, containing 116 acres, with Horizon DSG
Associates, LP as Landlord (the “New Dick’s HQ”), in a maximum outstanding
aggregate amount not to exceed $150,000,000.”
          3. Amendment to Section 6.7 of the Credit Agreement. Section 6.7 of
the Credit Agreement is hereby amended as of the Effective Date by deleting
clause (c) therein in its entirety and inserting in lieu thereof a new clause
(c) to read as follows:

 



--------------------------------------------------------------------------------



 



“(c) purchase money Liens or purchase money security interests upon or in
Equipment acquired by any Loan Party in the ordinary course of business to
secure the purchase price of such Equipment or to secure Capital Lease
Obligations, in each case, permitted under (i) clause (c) of Section 6.3
incurred solely for the purpose of financing the acquisition of such Equipment
or (ii) clause (o) of Section 6.3 incurred solely for the purpose of financing
the construction of the New Dick’s HQ, and Liens granted pursuant to the Bank of
America Lease and the Collateral Assignment of Purchase Agreement, in each case
as in effect on February 28, 2007, to secure, among other things, the
obligations evidenced by the Progress Payment Promissory Note;”
          4. Representations and Warranties. To induce Required Lenders and
Agent to enter into this Amendment, Borrower hereby represents and warrants
that, after giving effect to this Amendment:

  (a)   Each of the execution, delivery and performance by Borrower and each
other Loan Party which is party to the Guaranty of this Amendment and the
performance of the Amended Credit Agreement are (i) within Borrower’s and each
such Loan Party’s corporate power and have been duly authorized by all necessary
corporate and shareholder action; (ii) do not contravene any provision of any
Loan Party’s charter or bylaws or equivalent organizational or charter or other
constituent documents; (iii) do not violate any law or regulation, or any order
or decree of any court or Governmental Authority; (iv) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which any Loan
Party is a party or by which any Loan Party or any of its property is bound;
(v) do not result in the creation or imposition of any Lien upon any of the
property of any Loan Party other than those in favor of Agent, on behalf of
itself and the Lenders, pursuant to the Loan Documents; and (vi) do not require
the consent or approval of any Governmental Authority or any other Person.    
(b)   This Amendment has been duly executed and delivered by or on behalf of
Borrower and each other Loan Party which is party to the Guaranty.     (c)  
Each of this Amendment and the Amended Credit Agreement constitutes a legal,
valid and binding obligation of Borrower and each such Loan Party enforceable
against Borrower and such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’

2



--------------------------------------------------------------------------------



 



      rights generally and by general equitable principles (whether enforcement
is sought by proceedings in equity or at law).     (d)   No Default or Event of
Default has occurred and is continuing both before and after giving effect to
this Amendment.     (e)   No action, claim or proceeding is now pending or, to
the knowledge of any Loan Party signatory hereto, threatened against such Loan
Party, at law, in equity or otherwise, before any court, board, commission,
agency or instrumentality of any federal, state, or local government or of any
agency or subdivision thereof, or before any arbitrator or panel of arbitrators,
which challenges such Loan Party’s right, power, or competence to enter into
this Amendment or, to the extent applicable, perform any of its obligations
under this Amendment, the Amended Credit Agreement or any other Loan Document,
or the validity or enforceability of this Amendment, the Amended Credit
Agreement or any other Loan Document or any action taken under this Amendment,
the Amended Credit Agreement or any other Loan Document or which if determined
adversely could have or result in a Material Adverse Effect. To the knowledge of
each Loan Party, there does not exist a state of facts which is reasonably
likely to give rise to such proceedings.     (f)   All representations and
warranties of the Loan Parties contained in the Credit Agreement and the other
Loan Documents are true and correct as of the date hereof with the same effect
as though such representations and warranties had been made on and as of the
date hereof, except to the extent that any such representation or warranty
expressly relates to an earlier date.

          5. Remedies. This Amendment shall constitute a Loan Document. The
breach by any Loan Party of any representation, warranty, covenant or agreement
in this Amendment shall constitute an immediate Event of Default hereunder and
under the other Loan Documents.
          6. No Other Amendments/Waivers. Except as expressly provided for
herein, the Credit Agreement and the other Loan Documents shall be unmodified
and shall continue to be in full force and effect in accordance with their
terms. In addition, this Amendment shall not be deemed a waiver of any term or
condition of any Loan Document by the Agent or the Lenders with respect to any
right or remedy which the Agent or the Lenders may now or in the future have
under the Loan Documents, at law or in equity or otherwise or be deemed to
prejudice any rights or remedies which the Agent or the Lenders may now have or
may have in the future under or in connection with any Loan Document or under or
in connection with any Default or Event of Default which may now exist or which
may occur after the date hereof. The Credit Agreement and all other Loan
Documents are hereby in all respects ratified and confirmed.

3



--------------------------------------------------------------------------------



 



          7. Waiver of Claims. Borrower hereby waives, releases, remises and
forever discharges Agent, Lenders and each other Indemnified Person from any and
all Claims of any kind or character, known or unknown, which Borrower ever had,
now has or might hereafter have against Agent or any Indemnified Person which
relates, directly or indirectly, to any acts or omissions of Agent or such
Lender or any other Indemnified Person on or prior to the Effective Date.
          8. Fees and Expenses. Borrower hereby reconfirms its obligations
pursuant to Section 11.2 of the Credit Agreement to pay and reimburse Agent for
all reasonable out-of-pocket expenses (including, without limitation, reasonable
fees of counsel) incurred in connection with the negotiation, preparation,
execution and delivery of this Amendment and all other documents and instruments
delivered in connection herewith.
          9. Effectiveness. This Amendment shall become effective as of July 31,
2008 (the “Effective Date”) only upon satisfaction in full in the judgment of
the Agent of each of the following conditions:

  (a)   Amendment. Agent shall have received eight (8) original copies of this
Amendment duly executed and delivered by Agent, Lenders and Borrower and
acknowledged by the other Loan Parties.     (b)   Representations and
Warranties. All representations and warranties contained in this Amendment shall
be true and correct on and as of the Effective Date.

          10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THIS AGREEMENT
AND EACH OTHER LOAN DOCUMENT SHALL BE DEEMED TO BE A CONTRACT UNDER THE LAWS OF
THE STATE OF NEW YORK AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
5-1401, FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
          11. Counterparts. This Amendment may be executed by the parties hereto
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
[SIGNATURE PAGES FOLLOW]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered as of the day and year first above written.

                  BORROWER:    
 
                DICK’S SPORTING GOODS, INC.    
 
           
 
  By:
Name:   /s/ Timothy E. Kullman
 
Timothy E. Kullman    
 
  Title:   Executive Vice President, Finance    
 
      Administration    
 
      Chief Financial Officer    

[Signature Page to Seventh Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  AGENT:    
 
                GENERAL ELECTRIC CAPITAL         CORPORATION, as Agent    
 
           
 
  By:
Name:   /s/ Charles Chiodo
 
Charles Chiodo    
 
  Its:   Duly Authorized Signatory    

[Signature Page to Seventh Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  LENDERS:    
 
                GENERAL ELECTRIC CAPITAL         CORPORATION    
 
           
 
  By:
Name:   /s/ Charles Chiodo
 
Charles Chiodo    
 
  Its:   Duly Authorized Signatory    

[Signature Page to Seventh Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.    
 
           
 
  By:
Name:   /s/ Andrew Cerusi
 
Andrew Cerusi    
 
  Title:   Vice President    

[Signature Page to Seventh Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BUSINESS CREDIT, INC.    
 
           
 
  By:
Name:   /s/ Daniel O’Rourke
 
Daniel O’Rourke    
 
  Title:   Director    

[Signature Page to Seventh Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:
Name:   W. Scott Degler
 
W. Scott Degler    
 
  Title:   Vice President    

[Signature Page to Seventh Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  CITIZEN’S BANK OF PENNSYLVANIA    
 
           
 
  By:
Name:   /s/ Don Cmar
 
Don Cmar    
 
  Title:   Vice President    

[Signature Page to Seventh Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.         formerly known as JP MORGAN
        CHASE BANK    
 
           
 
  By:
Name:   /s/ James M. Barbato
 
James M. Barbato    
 
  Title:   Vice President    

[Signature Page to Seventh Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



Each of the undersigned Loan Parties hereby (i) acknowledges each of the
amendments and waivers to the Credit Agreement effected by this Amendment and
(ii) confirms and agrees that its obligations under its Guaranty shall continue
without any diminution thereof and shall remain in full force and effect on and
after the effectiveness of this Amendment.

          ACKNOWLEDGED, CONSENTED and AGREED to as of the date first written
above.
 
        AMERICAN SPORTS LICENSING, INC.
 
       
By:
Name:
  /s/ John T. Wolfe
 
John T. Wolfe    
Title:
  Treasurer    
 
        DSG OF VIRGINIA, LLC
 
       
By:
Name:
  /s/ Jeffrey R. Hennion
 
Jeffrey R. Hennion    
Title:
  President    
 
        GALYAN’S TRADING COMPANY, INC.
 
       
By:
Name:
  /s/ Timothy E. Kullman
 
Timothy E. Kullman    
Title:
  Vice President, Secretary and Treasurer    
 
        GALYAN’S NEVADA, INC.
 
       
By:
Name:
  /s/ Timothy E. Kullman
 
Timothy E. Kullman    
Title:
  Secretary/Treasurer    
 
        GALYAN’S OF VIRGINIA, INC.
 
       
By:
Name:
  /s/ Timothy E. Kullman
 
Timothy E. Kullman    
Title:
  Secretary/Treasurer    

[Signature Page to Seventh Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



          GOLF GALAXY, INC.
 
       
By:
Name:
  /s/ John T. Wolfe
 
John T. Wolfe    
Title:
  Vice President/Secretary    
 
        GOLF GALAXY GOLFWORKS, INC.
 
       
By:
Name: Title:
  /s/ John T. Wolfe
 
John T. Wolfe
Vice President/Assistant Secretary    
 
        CHICK’S SPORTING GOODS, INC.
 
       
By:
Name:
  /s/ John T. Wolfe
 
John T. Wolfe    
Title:
  Vice President/Assistant Treasurer    

[Signature Page to Seventh Amendment to Credit Agreement]

 